Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) At the time of exportation of the automobile covered by this appeal, such or similar merchandise was not freely offered for sale from home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, nor at that time was such or similar merchandise so offered for exportation to the United States; also, at that time such or similar imported merchandise was not freely offered for sale for domestic consumption in the principal market of the United States to all purchasers in wholesale quantities.
2) The cost of production of said automobile, as specified in section 402 (f), Tariff Act of 1930, stated in English currency, was £811 — 4-6. There were no packing charges or other costs incident to placing the merchandise in condition, packed ready for shipment to the United States.
3) This case may be deemed to be submitted on this stipulation.
On the agreed, facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was English currency £811.4.6.
Judgment will be entered accordingly.